Title: From Benjamin Franklin to David Hall, 8 April 1759
From: Franklin, Benjamin
To: Hall, David


Dear Mr. Hall
London, April 8, 1759
I have yours of Novr. 20. Decr. 5 and 8, and Jany. 18, with a Postscript of Feb. 5. Your prudent Conduct in my Absence, with regard to the Parties, as well as in every other respect, gives me great Satisfaction. If I do not correspond so fully and punctually with you as you expected, consider the Situation and Business I am in, the Number of Correspondent I have to write to, the eternal Interruptions one meets with in this great City, the Visits one must necessarily receive and pay, the Entertainments or Amusements one is invited to and urg’d to partake of, besides the many Matters of Use and Importance worth a Stranger’s while to enquire into who is soon to return to his own Country, and then if you make a little additional Allowance for the Indolence that naturally creeps upon us with Age, I think you will be more ready to excuse me.
I was surpriz’d to hear that the new Fount of Bourgeois was not got to hand, as I found by my Accounts that I had got it ready and order’d it to be shipt in September when I paid Caslon for it; but on Enquiry I find it was not shipt till November, and then on board the Rebeccah and Susannah, Capt. Nicholson; it was in two Boxes mark’d BF. No. 1, 2. I must have sent you both the Bills of Lading, as I have neither of them by me. I hope long before this time it is got safe to hand. If you think another Fount of Brevier necessary besides this, let me know. I wish I had known sooner that you would have chosen Brevier rather than Bourgeois.
I congratulate you on the Success of our Forces and Treaty in driving the French from the Ohio, and establishing Peace with the Indians. I hope this Year will finish our American War. The strong Fleet sent hence some time since for the Attempt on Quebec, is I imagine, before now arriv’d on your Side; and the Troops embarking for that Service. God grant them Success, and deliver us for ever from those mischievous Neighbours.
You may remember you were always complaining, and justly, of the bad Pay of our Subscribers on the Post Roads, and urging me to fall on some Method of remedying the Evil for the future. The Instruction relating to the Carriage of Newspapers was form’d for that purpose; and I think must produce the Effect. Some good Paymasters may possibly at first take Offence and decline the Paper; but when they consider the Equity as well as Necessity of the Thing, their Disgust must in Time wear off, and they will return to us again. The greatest Part of those that drop, are such as would never pay, and whose Custom therefore is not worth keeping; or rather we may consider them now as so many Benefactors, since they have remitted the expensive Tribute we us’d to pay ’em yearly in Paper and Printing. If we continue to print 18 Token, and get paid for that Quantity, ’tis a very good Thing and we may be contented. But then the Instruction must be stuck to, and no Papers sent but what are engag’d for, otherwise all is to no purpose; and I must leave it to you to contrive a better Method, having now done my best.
You are in the right not to be uneasy at the Number of Printing Offices setting up in Philadelphia. The Country is increasing and Business must increase with it. We are pretty well establish’d, and shall probably with God’s Blessing and a prudent Conduct always have our Share. The young ones will not be so likely to hurt us as one another.
I much doubt whether I shall be able to send you Copy for the Almanack: I thought I should surely have sent it last year, having collected many Materials which only wanted putting together, but Sickness at Times, other Business, and various Interruptions disappointed me. If you do not receive it by the Pacquet that sails from hence in May, shift without it one Year more as you did very well last year; and before another I hope to be at home.
Parson Smith has been applying to Osborne for a large Cargo of Books, acquainting him that he could be of vast Service in selling great Quantities for him, as there was only one Hall at Philadelphia who demanded excessive Prices; and if another Shop was but open’d where People could be supply’d reasonably, all the Custom would run to it. I know not whether he was to sell them himself or employ some other. He gave Osborne a Catalogue. Osborne came to me, and ask’d me if I knew him, and that he should be safe in trusting him. I told him I believ’d my Townsmen who were Smith’s Creditors would be glad to see him come back with a Cargo of any kind, as they might have some Chance of being paid out of it; And so I could not in Conscience dissuade him from trusting him. “Oh, says he, is that the Case; then he shall have no Books of me I assure you: He persuaded me to trust him £10’s worth of Books, and take his Note payable in Six Months. But I will have the Money immediately or the Books again.”
As soon as I saw the three Third-Bills I found my Mistake. I had indeed receiv’d the No. 276, and enter’d it in my Bills deliver’d my Banker, but having Bills from Mr. Parker which I receiv’d and deliver’d at the same Time, when I came to look over my List I was deceiv’d by the Date of that Bill, being at N. York, and suppos’d therefore that it had come from him, the Bill itself being out of my Hands, and no other Copy arriving, which would have given me an opportunity of looking at the Indorsement. This was the Reason I did not give you Credit for it. I might have been set right if I had recurr’d to his and your Letters, but having no doubt I did not examine them. It was a Fault, and I am sorry it has given you so much Trouble. However, the Method I took of sending you a compleat and particular List of all the Bills I suppos’d I had receiv’d from you, has enabled you to take the Step that has clear’d up the Difficulty effectually, by sending me those three-Thirds as aforesaid.
I have receiv’d your Bill drawn by James Pemberton on D. Barclay & Son for £100. and since that, another of John Hunter on Messrs. Thomlinson &c. No. 290, for £100 also. I must repeat my Thanks for your careful and regular Remittances.
There is all Appearance that the ensuing Campaign will be a bloody one. The Powers at War on the Continent have exerted themselves to the utmost this Winter, to be able to bring vast Armies into the Field, and they are already in Motion. If the King of Prussia can stand his Ground this Year, ’tis thought his Enemies will be tired of so costly a War. And he bids fair for it, for he takes Field this Spring with as fine an Army as he has had since the War began, and hitherto he has very little burthen’d his own People for Supplies either of Money or Men, drawing both from his Enemies or Neighbours. But what the Event will be God only knows. Three great Monarchys the most powerful in Europe, besides the Swedes, all on his Back at once! No Magnamity [Magnanimity] but his own could think of bearing it; no Courage but his that would not sink under it, nor any less Bravery, Skill and Activity than his that would be equal to it. If he again should drub them all round, and at length obtain an honourable and advantageous Peace, his Renown will far exceed that of all the Heroes in History.
I am glad to hear Cousin Molly is better. I hope her Health will be fully restored. My Love to her and the Children, in which and Compliments to all Friends Billy joins with Your affectionate Friend and humble Servant
B Franklin

P. S. Send me the Votes, Treaties, and other public Things as you print them, for thro’ waiting for the Seal, and other Causes, I am often long without them. I wish you would also send me all Party Papers, or of a publick Nature, tho’ printed by others. I am often the last that see such Things, and oblig’d to other People here for the Favour. Send me also 2 of Mr. Scull’s new Maps of the improv’d Part of Pensylvania.
April 9. Since writing the above, I have receiv’d yours of Feby 27 per Finglass, with a Bill for £100 for which have given you Credit; and as to the Affair you mention can only say, that as yet I have heard nothing of it, and you may depend on all the Candour you could wish from me on such Occasions.
Billy has sent you in the 2 Vessels which lately saild for Philadelphia 300 of the Enquirys, 50 of which are to be deliver’d to the Assembly, 25 to Messrs. Israel Pemberton and Charles Thomson, and the remaining 225 to be dispos’d of in Pensylvania and the neighbouring Governments.

